Opinion by
Mr. Chief Justice McBride.
1. In our opinion the description of the premises was sufficient: “A single lien upon separate buildings is allowed when they are erected for any common purpose or connected use, as in the case of barns, stables, and other outhouses used in connection therewith, and within the curtilage of a dwelling, or where the buildings have been erected for some general and connected use”: Willamette Mills Co. v. Shea, 24 Or. 40 (32 Pac. 759).
2. Passing, without deciding, other objections made to the form of the notice, we are of the opinion that it is insufficient in not containing a true statement of the demand for which the lien was claimed. When the property of a citizen is to be charged with a lien for a debt incurred by a contractor who is only constructively his agent, and who is usually the party primarily liable for the debt, he is entitled to know, at least in a general way, what materials are charged to his account, so that he may be able by investigation to determine the justice of the claim. The notice here gives no intimation as to whether the “material furnished” consisted of lumber, bricks, windows, plumbing supplies or paint. The itemized statement is equally indefinite, merely referring to three invoices rendered, but these appear to have been rendered to the contractor and not to the owner. Such a notice is too indefinite to constitute a good statement of a demand. It might be sufficient, in a complaint for goods sold, as the party to be charged can, in such case, *269require tlie complaint to be made more definite and certain, or demand a bill' of particulars, but a lien notice is incapable of amendment, and cannot be made good by averment. It must stand or fall by reference to its own terms. Tbe authorities on this subject are well collated in 27 Cyc. 121, and in Boisot, Mechanics’ Liens, §§ 395, 396; and an examination of the cases there cited satisfies us that, upon authority as well as upon principle, the lien sued upon is void for uncertainty.
The judgment is affirmed. Affirmed.
Mr. Justice Moore, Mr. Justice Burnett and Mr. Justice Ramsey concur.